Case 2:16-cv-01183-TC-DBP Document 326 Filed 07/10/20 PageID.7093 Page 1 of 2




                                                 July 10, 2020

                                                                                              VIA ECF

 The Honorable Tena Campbell
 United States District Court
 District of Utah
 351 S. West Temple, Courtroom 3.400
 Salt Lake City, Utah 84101

            Re:      Thompson v. 1-800 Contacts, Inc., et al.
                     No. 2:16-cv-01183 (D. Utah)

 Dear Judge Campbell:

          As Co-Lead Class Counsel, we write to update the Court on the implementation of the
 settlement notice program approved by the Court on June 3, 2020. ECF No. 325. The program
 consists of two parts: (i) a multi-layered media campaign that combines the use of various digital
 media, a press release, a dedicated settlement website and a toll-free help hotline; and
 (ii) transmission of e-mail notices to potential members of the settlement classes identified in
 Defendants’ transactional records. See ECF No. 321 at 9-12, 15-16. CPT Group, the settlement
 administrator, estimates the media campaign alone to reach three-quarters of the potential
 nationwide target audience and, when combined with e-mail and the other manners of notice, to
 reach the overwhelming majority of the Class members.

         Each component of the plan has commenced. On July 8, 2020, CPT Group initiated the
 digital banner advertising campaign through Google and other web search engines, social media
 networks and streaming video and music platforms such as YouTube and Pandora. This program
 will run for ten weeks. A press release was also issued on July 8, 2020, and the settlement website
 and toll-free hotline have been up and running since June 29, 2020. Claim forms are already being
 received and processed.

         CPT Group began sending e-mail notices to potential Class members on July 2, 2020. CPT
 Group has already sent hundreds of thousands of e-mails and is continuing to send out new batches
 daily. CPT Group is closely monitoring the deliverability rate and other metrics as the e-mails are
 sent and is making necessary technical adjustments to maximize the program’s effectiveness.
 Based on its observations during the first week of the program, CPT Group has advised Co-Lead
 Class Counsel that it would be prudent to phase the sending of the e-mails, with batches being sent
 out daily over the next few weeks, rather than sending e-mails to all potential Class members in one
 massive batch. Given the millions of e-mails that need to be sent, sending the e-mails in one
 massive batch runs the risk that the various internet service providers that host the e-mail service for
 Class members (i.e., Gmail, Outlook or Yahoo) will consider the e-mails to be spam or junk e-mails


 4831-7847-2130.v1
Case 2:16-cv-01183-TC-DBP Document 326 Filed 07/10/20 PageID.7094 Page 2 of 2




 The Honorable Tena Campbell
 July 10, 2020
 Page 2


 and block them. To maximize the number of e-mails sent daily while minimizing this potential
 risk, CPT Group has retained two specialized mass e-mail vendors to send out the e-mail notices.

         At the current pace, CPT Group is confident that by July 31, 2020 it will have sent notice
 via e-mail to all the potential members of the settlement classes who are identified in Defendants’
 transactional records. Because the deadline for opting out is September 21, 2020, that is more than
 sufficient time for Class members to decide whether to exercise their opt-out rights.

        We would be happy to make ourselves available at the Court’s convenience should the
 Court have any questions.

                                             Respectfully submitted,

                                             s/ David W. Mitchell

                                             DAVID W. MITCHELL
                                             ROBBINS GELLER RUDMAN & DOWD LLP

                                             s/ Carl Goldfarb

                                             CARL GOLDFARB
                                             BOIES SCHILLER FLEXNER LLP

 DWM/CG:ji
 cc: All Counsel of Record via ECF




 4831-7847-2130.v1
